February 5, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        NANNETTE DULCIE, Appellant

NO. 14-14-00230-CV                          V.

           GUARDIAN TRANSFER STORAGE CO., INC., Appellee
                 ________________________________

      This cause, an appeal from the judgment signed February 4, 2014 in favor of
appellant Nannette Dulcie, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant Nannette Dulcie to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.